Citation Nr: 1120262	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-34 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for environmental/toxic exposure.

3.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the cervical spine.

4.  Entitlement to an initial rating in excess of 10 percent for meralgia paresthetica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1989 to May 1989, from January 2000 to July 2000, from February 2002 to November 2002, and from January 2003 to July 2003.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Regional Office (RO) in Boston, Massachusetts.

The issues of service connection for environmental/toxic exposure, higher rating for degenerative arthritis of the cervical spine, and higher rating for meralgia paresthetica are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's assertions are credible.

2.  Current medical evidence includes a diagnosis of PTSD in accordance with the applicable regulatory criteria, in-service stressors consistent with the places, types, and circumstances of service, and competent, probative evidence of a nexus between the Veteran's current PTSD and the in-service stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim, the Board finds that all notification and development actions needed to fairly adjudicate the claim has been accomplished.

General Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case- by-case basis.  See VAOPGCPREC 12-99; 65 Fed.Reg. 6527 (2000).

Pursuant to the amended rules of new 38 CFR § 3.304(f)(3)(2010), service connection for PTSD may also be granted if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.

The Veteran claims that he suffers from a psychological disability as a result of his active duty service.

The Veteran's personnel records show that his military occupational specialties (MOS) were electrical power production, and electronic computer and switching system.  In January 2003, the Veteran filled out a pre-deployment health assessment and indicated that his upcoming deployment location was classified.  In his May 2003 post-deployment health assessment, the Veteran indicated that he had been a part of Operation Iraqi Freedom, and his deployment location was classified.  The Veteran's last Department of Defense form 214 (DD-214) verifies that he participated in Operation Iraqi Freedom in a classified location within Southwest Asia from January 2003 to May 2003.

On VA examination by a fee-basis psychiatrist in February 2007, it was noted that the Veteran was in both the Afghanistan and the Iraqi Wars.  It was further noted that the Veteran was involved in covert operations and that his occupation while on active duty was combat communications.  There was no psychiatric history in the family.

In discussing the Veteran's stressor information, the examiner recorded the Veteran's memories of people going out on missions and never returning.  He saw wounded soldiers as well as body bags.  He spoke about a scud launched at his base.  He also recalled an attempt by the local population to blow up his base.  He mentioned being threatened by Jordanian soldiers.  The examiner opined that there seemed to be more that the Veteran was struggling to talk about, and the examiner wrote that the Veteran felt that he could have been killed.  No non-military stressors were recorded.

The examiner found the Veteran to be a reliable historian.  After performing the necessary examination and tests, the examiner gave a diagnosis of PTSD.  The examiner specified that the Veteran hade the symptom complex of PTSD on axis I according to the DSM-IV.

In this case, the Veteran has not received any award or decoration indicative of his participation in combat, such as the Combat Action Ribbon or the Purple Heart Medal.  However, the Board has found the Veteran to be credible.  The Veteran's active duty service during Operation Iraqi Freedom in a classified area in Southwest Asia was documented in his last DD-214.  His testimony concerning his stressors is generally consistent with his service records and is thus deemed consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Additionally, the Veteran's account has remained consistent throughout the record.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that he was exposed to traumatic incidents as described during active service.

With respect to whether there is a valid diagnosis of PTSD linked to this confirmed stressor, the Board notes that the February 2007 VA examination was performed by a psychiatrist contracted with by VA.  The psychiatrist specified that his diagnosis of PTSD was made according to the DSM-IV.  Significantly, the psychologist described the Veteran's in-service stressors at length.  The examination did not result in the uncovering of any possible non-service related stressors.  In fact, the psychiatrist specified that the Veteran had a good relationship with his father, mother, and his siblings, and there was no psychiatric history in his family.  In the Board's opinion, the evidence is supportive of a diagnosis of PTSD linked to his in-service stressor.

In sum, the evidence of record contains medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  Accordingly, and by resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

On his VA form 9 submitted in November 2007, the Veteran did not indicate if he wanted a Board hearing.  As these claims are being remanded for other reasons, the AMC/RO will have an opportunity to clarify the Veteran's desire regarding a Board hearing.

The record reflects that there are outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, in October 2007, the Veteran's accredited representative submitted a radiology report from an MRI performed in July 2007 at a VA medical center.  No other VA medical center records are currently of record, and it does not appear that any effort has been made to obtain the Veteran's VA medical records.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all available VA medical records for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, in a statement submitted in lieu of a VA form 646 in March 2009, the Veteran asserted that the symptomatology he experiences due to his service connected degenerative arthritis of the cervical spine and meralgia paresthetica has increased since his last VA examination.  The Board observes that his last VA examination for his cervical spine disorder and meralgia paresthetica was performed in March 2007-over four years previously.  Further, increased neck pain and increased leg numbness are symptoms capable of lay observation, and so the Veteran's statements concerning increased pain and numbness are considered competent.

In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  In consideration of the Veteran's competent statements regarding an increase in the severity of his symptoms, the Board finds that the Veteran should be afforded new VA examinations in connection with his claims for higher ratings.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and clarify his desires concerning a Board hearing.

2.  The AMC/RO should obtain all outstanding VA medical records pertaining to the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by appropriate physicians, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Cervical Spine Examination:
The physician should clearly identify, and comment on the existence, frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's cervical spine disability.  The examiner should assess the severity of any neurological symptoms-specifically, whether such symptoms are mild, moderate, moderately severe, or severe-and indicate whether such symptoms constitute separately ratable manifestations of the cervical spine disability.

The physician should conduct range of motion testing of the cervical spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Considering all examination findings, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS), specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his cervical spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The physician should include a complete rationale for the findings and opinions expressed.

Meralgia Paresthetica Examination:
The physician should clearly identify, and comment on the existence, frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's meralgia paresthetica.  The examiner should assess the severity of any neurological symptoms-specifically, whether such symptoms are mild, moderate, moderately severe, or severe.

The physician should include a complete rationale for the findings and opinions expressed.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


